DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 11/17/2020. Claims 1 and 8 are amended. Claims 6, 11, 14-16 and 18 are canceled. Claims 13, 17 and 19-20 are withdrawn. Claims 1-5, 7-10 and 12 are pending and addressed below.


Response to Arguments
Applicant’s arguments on page 15, filed on 11/17/2020, with respect to claims 1 and 8 in regards to the reference of Root (US Pub No. 2016/0008584) have been fully considered and are persuasive. Root is directed towards a guidewire which is very different from the catheter as taught by Grantham resulting in the combination to not be proper. Therefore, the rejection with the reference of Root has been withdrawn.  
Applicant’s arguments, filed on 11/17/2020, have been fully considered but they are not persuasive.   
Regarding arguments on page 13, the applicant states “To et al. is silent on how the impedance might be ‘sensed,’ if the impedance is even quantified or measured, how that impedance data might be used, how many electrodes would be used, where those electrodes would be positioned, etc. To et al. only mentions “sensing the impedance,” but certainly does not teach, disclose, or suggest any more specific measuring or quantifying of the impedance". The examiner disagrees with the applicant because one of ordinary skill in the art would know that an impedance transducer would be used to measure impedance. If To’s impedance transducer is able discriminate between types of plaque and vessel wall then the impedance transducer is measuring the impedance. Any type of comparing and contrasting would require the transducer to be able to measure something or it would not be able to function as a transducer. Therefore, the rejection is proper.
Regarding arguments on page 14, the applicant states “To et al. does not teach, disclose, or suggest the creation of a bypass lumen as a method of treating a total vessel occlusion". The examiner believes that To is not required to be used to create a bypass lumen since the method of creating a bypass lumen is already disclosed by Grantham. To is relied upon to teach an impedance detector which does not require it to also teach the step of creating a bypass lumen. The examiner wants to note that the reference of To is only a teaching reference so it is not required for To to also disclose the step of creating a bypass lumen. Therefore, the rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grantham (US Pub No. 2015/0196360) in view of Kangas (US Pub No. 2015/0351782) and further in view of To (US Pub No. 2008/0004647).
Regarding claim 1, Grantham discloses (Figures 8a-8c) a method comprising introducing at least part of a first elongated body (32) into a lumen (TL) of an artery so that a distal tip of the first elongated body is positioned on a first side of an occlusion (CTO) within the lumen of the artery (Paragraphs 0007 and 0031); inserting the distal tip of the first elongated body into a wall (VW) of the artery (Figure 8b) (Paragraphs 0007 and 0031); advancing the distal tip of the first elongated body (Figure 8b) (Paragraphs 0007 and 0031); and further advancing the distal tip of the first elongated body back into the lumen of the artery to generate a bypass lumen and so that the distal tip is positioned on an opposite second side of the occlusion within the lumen of the artery (clearly shown in Figure 8c) (Paragraphs 0007 and 0031).
Grantham fails to disclose inserting the distal tip of the first elongated body into the wall of the artery in between a tunica media and a tunica intima of the artery and 
Kangas, in the analogous art of bypassing an occlusion in an artery, teaches (Figures 1-4) a catheter (116) that its tip is inserted into the wall of an artery (101) in between a tunica media (115) and a tunica intima (113) of the artery (Figure 4) (Paragraphs 0037-0038) and advancing the distal tip of the catheter in between the tunica media and the tunica intima (Figure 4) (Paragraphs 0037-0038). Since the first elongated body or catheter of Grantham is inserted into the wall of an artery to bypass an occlusion but does not disclose which layer of the vessel wall it is inserted into, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first elongated body or catheter of Grantham to have the distal tip to be inserted into the wall of the artery in between a tunica media and a tunica intima of the artery and have the distal tip of the first elongated body to be advanced in between the tunica media and the tunica intima as taught by Kangas, in order to facilitate crossing or bypassing total occlusions contained in a vessel lumen through creating a pocket by forcing the tunica intima and tunica media layers to part from each other (Kangas, Paragraph 0038). 
Grantham also fails to disclose the distal tip of the first elongated body comprises an impedance detector, the impedance detector configured to measure first impedance data of the lumen and second impedance data of the wall of the artery, wherein the first impedance data is different from the second impedance data.
To, in the analogous art of catheters placed inside blood vessels, teaches (Figures 1A-6D) an atherectomy device (Figure 1A) comprising an impedance detector Paragraph 0085), the impedance detector configured to measure first impedance data of the lumen (electrodes not contacting tissue) and second impedance data of the wall of the vessel (electrodes contacting tissue) [One of ordinary skill in the art would know that an impedance transducer would be used to measure impedance. If To’s impedance transducer is able discriminate between types of plaque and vessel wall then the impedance transducer is measuring the impedance. Any type of comparing and contrasting would require the transducer to be able to measure something or it would not be able to function as a transducer], wherein the first impedance data is different from the second impedance data (Paragraph 0085) [Since To discloses that electrodes can be used for sensing the impedance of contacted tissue, which allows discrimination between types of plaque and also vessel wall, then this would result in the impedance detector of To to be fully configured in obtaining first impedance data of the lumen and second impedance data of the wall of the vessel, wherein the first impedance data is different from the second impedance data] [The first impedance data will be different from the second impedance data since the impedance changes when the electrodes contact tissue]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first elongated body of Grantham to have included an impedance detector at the distal region or distal tip as taught by To, in order to characterize the plaque, wall thickness and vessel diameter for treatment planning and also, to indicate the progression of proximity of the catheter to the vessel wall (To, Paragraph 0085). [Grantham modified by To would result in the distal tip of the first elongated body to comprise an impedance detector, the impedance detector configured to measure first impedance data of the lumen and second impedance data of the wall of the artery, wherein the first impedance data is different from the second impedance data]
Regarding claim 4, further comprising the step of: introducing at least part of a second elongated body (Grantham, 40) (Figures 8b-8c) into the lumen of the artery so that a distal tip of the second elongated body is positioned on the opposite second side of the occlusion within the lumen of the artery (clearly shown in Figures 8b-8c); wherein the step of further advancing is performed to further advance the distal tip of the first elongated body so that it contacts the distal tip of the second elongated body (Figures 8b-8c) (Paragraphs 0007-0008, 0024 and 0031) [Through magnetic connection].
Regarding claim 5, wherein the distal tip of the first elongated body is magnetically attracted to the distal tip of the second elongated body (Grantham, Figures 8b-8c) (Paragraphs 0007-0008, 0024 and 0031).

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grantham (US Pub No. 2015/0196360) in view of Kangas (US Pub No. 2015/0351782) and To (US Pub No. 2008/0004647) as applied to claim 1 above, and further in view of Anderson (US Pub No. 2013/0150880).
Regarding claims 2-3, Grantham modified by Kangas and To discloses all of the elements of claim 1 above except for advancing a balloon catheter over at least part of the first elongated body so that a balloon of the balloon catheter is positioned within the 
Anderson, in the analogous art of bypassing an occlusion in an artery, teaches (Figures 1 and 4-8) a step of advancing a balloon catheter (10) over at least part of a guidewire (22) so that a balloon (20) of the balloon catheter is positioned within the bypass lumen of the artery adjacent to the occlusion (90) (Figures 4-5) (Paragraphs 0059-0060); inflating the balloon within the bypass lumen so to expand the bypass lumen (Paragraph 0061) (Figures 5-6); deflating the balloon (Paragraph 0066); and removing the balloon catheter and the at least part of the guidewire from the artery to allow blood present within the lumen of the artery to flow through the bypass lumen (Paragraph 0066) (Figures 7-8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Grantham modified by Kangas and To to have included the step of advancing a balloon catheter over at least part of the first elongated body so that a balloon of the balloon catheter is positioned within the bypass lumen of the artery adjacent to the occlusion; inflating the balloon within the bypass lumen so to expand the bypass lumen; deflating the balloon; and removing the balloon catheter and the at least part of the first elongated body from the artery to allow blood present within the lumen of the artery to flow through the bypass lumen as taught by Anderson, in order to provide a scaffold structure supporting the subintimal pathway to maintain patency for blood flow Anderson, Paragraphs 0061, 0066 and 0068). [Grantham modified by Kangas, To and Anderson would result in the step of advancing a balloon catheter over at least part of the first elongated body so that a balloon of the balloon catheter is positioned within the bypass lumen between the tunica media and the tunica intima of the artery adjacent to the occlusion; inflating the balloon within the bypass lumen so to expand the bypass lumen; deflating the balloon; and removing the balloon catheter and the at least part of the first elongated body from the artery to allow blood present within the lumen of the artery to flow through the bypass lumen]
	Regarding claim 7, Grantham modified by Kangas, To and Anderson further discloses performed to and sufficient to treat a chronic total occlusion (CTO) condition (Grantham, Paragraphs 0023 and 0031).

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grantham (US Pub No. 2015/0196360) in view of Kangas (US Pub No. 2015/0351782), To (US Pub No. 2008/0004647) and further in view of Anderson (US Pub No. 2013/0150880).
Regarding claim 8, Grantham discloses (Figures 8a-8c) a method comprising introducing at least part of a first elongated body (32) into a lumen (TL) of an artery so that a distal tip of the first elongated body is positioned on a first side of an occlusion (CTO) within the lumen of the artery (Paragraphs 0007 and 0031); inserting the distal tip of the first elongated body into a wall (VW) of the artery (Figure 8b) (Paragraphs 0007 and 0031); advancing the distal tip of the first elongated body (Figure 8b) (Paragraphs 0007 and 0031); and further advancing the distal tip of the first elongated body back into the lumen of the artery to generate a bypass lumen and so that the distal tip is positioned on an opposite second side of the occlusion within the lumen of the artery (clearly shown in Figure 8c) (Paragraphs 0007 and 0031).
Grantham fails to disclose inserting the distal tip of the first elongated body into the wall of the artery in between a tunica media and a tunica intima of the artery and advancing the distal tip of the first elongated body in between the tunica media and the tunica intima.
Kangas, in the analogous art of bypassing an occlusion in an artery, teaches (Figures 1-4) a catheter (116) that its tip is inserted into the wall of an artery (101) in between a tunica media (115) and a tunica intima (113) of the artery (Figure 4) (Paragraphs 0037-0038) and advancing the distal tip of the catheter in between the tunica media and the tunica intima (Figure 4) (Paragraphs 0037-0038). Since the first elongated body or catheter of Grantham is inserted into the wall of an artery to bypass an occlusion but does not disclose which layer of the vessel wall it is inserted into, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first elongated body or catheter of Grantham to have the distal tip to be inserted into the wall of the artery in between a tunica media and a tunica intima of the artery and have the distal tip of the first elongated body to be advanced in between the tunica media and the tunica intima as taught by Kangas, in order to facilitate crossing or bypassing total occlusions contained Kangas, Paragraph 0038). 
Grantham also fails to disclose the distal tip of the first elongated body comprises an impedance detector, the impedance detector configured to measure first impedance data of the lumen and second impedance data of the wall of the artery, wherein the first impedance data is different from the second impedance data.
To, in the analogous art of catheters placed inside blood vessels, teaches (Figures 1A-6D) an atherectomy device (Figure 1A) comprising an impedance detector being electrodes at the distal tip or distal region of the atherectomy device (Paragraph 0085), the impedance detector configured to measure first impedance data of the lumen (electrodes not contacting tissue) and second impedance data of the wall of the vessel (electrodes contacting tissue) [One of ordinary skill in the art would know that an impedance transducer would be used to measure impedance. If To’s impedance transducer is able discriminate between types of plaque and vessel wall then the impedance transducer is measuring the impedance. Any type of comparing and contrasting would require the transducer to be able to measure something or it would not be able to function as a transducer], wherein the first impedance data is different from the second impedance data (Paragraph 0085) [Since To discloses that electrodes can be used for sensing the impedance of contacted tissue, which allows discrimination between types of plaque and also vessel wall, then this would result in the impedance detector of To to be fully configured in obtaining first impedance data of the lumen and second impedance data of the wall of the vessel, wherein the first impedance data is different from the second impedance data] [The first impedance data will be different from the second impedance data since the impedance changes when the electrodes contact tissue]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first elongated body of Grantham to have included an impedance detector at the distal region or distal tip as taught by To, in order to characterize the plaque, wall thickness and vessel diameter for treatment planning and also, to indicate the progression of proximity of the catheter to the vessel wall (To, Paragraph 0085). [Grantham modified by To would result in the distal tip of the first elongated body to comprise an impedance detector, the impedance detector configured to measure first impedance data of the lumen and second impedance data of the wall of the artery, wherein the first impedance data is different from the second impedance data]
Grantham also fails to disclose the step of advancing a balloon catheter over at least part of the first elongated body so that a balloon of the balloon catheter is positioned within the bypass lumen between the tunica media and the tunica intima of the artery adjacent to the occlusion; inflating the balloon within the bypass lumen so to expand the bypass lumen; deflating the balloon; and removing the balloon catheter and the at least part of the first elongated body from the artery to allow blood present within the lumen of the artery to flow through the bypass lumen.
Anderson, in the analogous art of bypassing an occlusion in an artery, teaches (Figures 1 and 4-8) a step of advancing a balloon catheter (10) over at least part of a guidewire (22) so that a balloon (20) of the balloon catheter is positioned within the bypass lumen of the artery adjacent to the occlusion (90) (Figures 4-5) (Paragraphs 0059-0060); inflating the balloon within the bypass lumen so to expand the bypass lumen (Paragraph 0061) (Figures 5-6); deflating the balloon (Paragraph 0066); and removing the balloon catheter and the at least part of the guidewire from the artery to allow blood present within the lumen of the artery to flow through the bypass lumen (Paragraph 0066) (Figures 7-8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Grantham to have included the step of advancing a balloon catheter over at least part of the first elongated body so that a balloon of the balloon catheter is positioned within the bypass lumen of the artery adjacent to the occlusion; inflating the balloon within the bypass lumen so to expand the bypass lumen; deflating the balloon; and removing the balloon catheter and the at least part of the first elongated body from the artery to allow blood present within the lumen of the artery to flow through the bypass lumen as taught by Anderson, in order to provide a scaffold structure supporting the subintimal pathway to maintain patency for blood flow around the occlusion and also, to leave behind a functioning vessel lumen around the occlusion (Anderson, Paragraphs 0061, 0066 and 0068). [Grantham modified by Kangas and Anderson would result in the step of advancing a balloon catheter over at least part of the first elongated body so that a balloon of the balloon catheter is positioned within the bypass lumen between the tunica media and the tunica intima of the artery adjacent to the occlusion; inflating the balloon within the bypass lumen so to expand the bypass lumen; deflating the balloon; and removing the balloon catheter and the at least part of the first elongated body from the artery to allow blood present within the lumen of the artery to flow through the bypass lumen]
40) (Figures 8b-8c) into the lumen of the artery so that a distal tip of the second elongated body is positioned on the opposite second side of the occlusion within the lumen of the artery (clearly shown in Figures 8b-8c); wherein the step of further advancing is performed to further advance the distal tip of the first elongated body so that it contacts the distal tip of the second elongated body (Figures 8b-8c) (Paragraphs 0007-0008, 0024 and 0031) [Through magnetic connection].
Regarding claim 10, Grantham modified by Kangas, To and Anderson discloses the invention of claim 9 above, Grantham further discloses wherein the distal tip of the first elongated body is magnetically attracted to the distal tip of the second elongated body (Figures 8b-8c) (Paragraphs 0007-0008, 0024 and 0031).
Regarding claim 12, Grantham modified by Kangas, To and Anderson discloses the invention of claim 8 above, Grantham further discloses performed to and sufficient to treat a chronic total occlusion (CTO) condition (Paragraphs 0023 and 0031)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Examiner, Art Unit 3771